Name: 90/34/EEC: Commission Decision of 5 January 1990 approving the varietal conversion programme for hops submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  management
 Date Published: 1990-01-23

 Avis juridique important|31990D003490/34/EEC: Commission Decision of 5 January 1990 approving the varietal conversion programme for hops submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the Portuguese text is authentic) Official Journal L 018 , 23/01/1990 P. 0040 - 0041*****COMMISSION DECISION of 5 January 1990 approving the varietal conversion programme for hops submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the Portuguese text is authentic) (90/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), so amended by Regulation (EEC) No 1809/89 (2), and in particular Article 2 (5) thereof, Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 2997/87, on 23 December 1988 Portugal forwarded to the Commission a varietal conversion programme for hops; whereas amendments to that programme were forwarded by the Republic of Portugal on 11 October 1989; whereas further amendments to that programme were decided on 30 October 1989; Whereas the programme as amended satisfies the objectives of Regulation (EEC) No 2997/87 and contains the information required pursuant to Article 2 of Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 2174/89 (4); Whereas the financial contribution from the national budget foreseen in the programme complies with the ceiling in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in that Article may include factors for assessing the net loss of income following the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may be included in the calculation of the actual costs; whereas the financial contribution from the Member State to the varietal conversion programme must be determined accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The varietal conversion programme for hops pursuant to Regulation (EEC) No 2997/87 by the Portuguese Republic and 23 December 1988, as last amended on 30 October 1989, is hereby approved. The main aspects of that programme are given in the Annex hereto. Article 2 The Portuguese Republic shall inform the Commission every six months of progress in the programme. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 5 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 177, 24. 6. 1989, p. 6. (3) OJ No L 365, 24. 12. 1987, p. 41. (4) OJ No L 208, 20. 7. 1989, p. 16. ANNEX 1. List of producer groups covered by the programme: - 'BralÃ ºpulo' - Produtores de LÃ ºpulo de BraganÃ §a e Braga, CRL. 2. Duration of the programme: From 1990 to 1992. The last plantings must be carried out before 31 December 1992. 3. Areas covered by the programme: 166 hectares. 4. Varieties to be planted and areas concerned: Super-alpha varieties (1) Eroica Galena 166 ha Nugget (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.